      CASE 0:19-cv-01578-JRT-HB Document 142 Filed 02/26/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



                                              Case No. 19-cv-1578 (JRT/HB)
 IN RE PORK ANTITRUST LITIGATION
                                              Master Case No. 0:18-cv-01776-JRT-HB

 This Document Relates To:
 WINN-DIXIE STORES, INC., et. al., v.
 AGRI STATS, INC., et al.;
 Case No. 19-cv-1578 (JRT/HB)




            THE WINN-DIXIE PLAINTIFFS’ RESPONSE IN OPPOSITION TO
            DEFENDANTS’ JOINT MOTION TO DISMISS THE SECOND
                AMENDED COMPLAINT OF WINN-DIXIE STORES AND
               BI-LO HOLDINGS, LLC AND NOTICE OF JOINDER

       Now come Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC (the “Winn-Dixie

Plaintiffs” or “Plaintiffs”), by and through their attorneys, and for their Response in

Opposition to the Defendants’ Motion to Dismiss the Second Amended Complaint of

Winn-Dixie Stores And Bi-Lo Holdings, LLC and Notice of Joinder, the Plaintiffs

respectfully state as follows:

       1.     On January 15, 2020, the Defendants filed their Joint Motion to Dismiss the

Winn-Dixie Plaintiffs’ Second Amended Complaint (the “Defendants Joint Motion to

Dismiss). See Dkt. No. 99.

       2.     In support of their Joint Motion to Dismiss, and in order to avoid burdening

the court with duplicative briefing, the Defendants incorporated by reference the

Defendants’ Joint Memorandum of Law in Support of Their Motion to Dismiss the Federal
      CASE 0:19-cv-01578-JRT-HB Document 142 Filed 02/26/20 Page 2 of 3



Law Claims in the [Class] Plaintiffs’ Amended Complaints filed in In re Pork Antitrust

Litigation, 0:18-cv-01776-JRT-HB (“Defendants Memorandum in Support of Joint Motion

to Dismiss”). See Defendants’ Memorandum Of Law In Support Of Defendants’ Joint

Motion To Dismiss The Second Amended Complaint Of Winn-Dixie Stores, Inc., And Bi-

Lo Holdings, LLC (Dkt. 100 at p. 2).

       3.     On February 21, 2020, the Class Plaintiffs filed Plaintiffs’ Opposition To

Defendants’ Joint Motion To Dismiss The Direct Purchaser Plaintiffs’ Complaint And The

Federal Law Claims In The Indirect Purchaser Plaintiffs’ Complaints For Failure To State

A Claim Upon Which Relief May Be Granted (“Class Plaintiffs’ Opposition to Defendants’

Joint Motion to Dismiss”). See Dkt. No. 476 in In Re Pork Antitrust Litigation, case no.

18-cv-1776 (JRT/HB).

       4.     In accordance with the Court’s Order of February 19, 2020 (Dkt. No.141)

and to avoid burdening the Court with needless duplicative briefing responding to the

Defendants’ Joint Motion to Dismiss, the Winn-Dixie Plaintiffs join in and incorporate by

reference the Class Plaintiffs’ Opposition to Defendants’ Joint Motion to Dismiss as if

same were fully stated herein.

       5.     For completeness of the record, and as directed by the Court, the Winn-Dixie

Plaintiffs have filed a copy of the Class Plaintiffs’ Opposition to Defendants’ Joint Motion

to Dismiss that the Winn-Dixie Plaintiffs are joining in at Exhibit 1 to the Declaration of

Patrick J. Ahern filed concurrently with this response (the “Ahern Declaration”).

       6.     For the convenience of the Court and to alleviate the Court’s burden in

deciding the Defendants’ Joint Motion to Dismiss, the Winn-Dixie Plaintiffs have prepared
       CASE 0:19-cv-01578-JRT-HB Document 142 Filed 02/26/20 Page 3 of 3



and filed a chart that cross-references all citations to the Class Action Complaints

referenced in the Class Plaintiffs’ Opposition to Defendants’ Joint Motion to Dismiss to

the same or similar allegations contained in the Winn-Dixie Plaintiffs’ Second Amended

Complaint. 1 See chart attached to Exhibit 3 of the Ahern Declaration.

        WHEREFORE, the Defendants Joint Motion to Dismiss the Winn-Dixie Plaintiffs’

Second Amended Complaint should be denied for all the same reasons stated in the Class

Plaintiffs’ Opposition to Defendants’ Joint Motion to Dismiss which the Winn-Dixie

Plaintiffs have joined and incorporated herein by reference.

                                                     Respectfully submitted,

Dated: February 26, 2020                             /s/ Patrick J. Ahern
                                                     Patrick J. Ahern (admitted pro hac vice)
                                                     Theodore B. Bell (admitted pro hac vice)
                                                     Ahern and Associates, P.C.
                                                     Willoughby Tower
                                                     8 South Michigan Avenue, Suite 3600
                                                     Chicago, Illinois 60603
                                                     Ph: (312) 404-3760
                                                     patrick.ahern@ahernandassociatespc.com
                                                     theo.bell@ahernandassociatespc.com

                                                     Patrick J. Lee-O’Halloran (#269074)
                                                     Thompson Tarasek Lee-O’Halloran PLLC
                                                     7101 York Avenue South, Suite 255
                                                     Edina, MN 55435
                                                     Telephone: (612) 568-0132
                                                     Fax: (612) 564-6976
                                                     patrick@ttlolaw.com


                                                     Attorneys for Plaintiffs Winn-Dixie Stores, Inc., and
                                                     Bi-Lo Holdings, LLC



1
  The Winn-Dixie Plaintiffs do not have access to the sealed version of the Indirect Purchaser Plaintiffs’ (“IPP”)
Second Amended Class Action Complaint, so the Winn-Dixie Plaintiffs’ referenced comparison chart only includes
the publicly available allegations from the IPP Complaint.
